department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ----------------- telephone number ---------------------- refer reply to cc tege eoeg et2 plr-144205-12 date date internal_revenue_service number release date index number -------------------------- ---------------------------------------------------- ----------------------------------------- ------------------------------------------------ ------------------------------------------------------------ --- -------------------------- -------------------------------- - legend taxpayer -------------------------------------------- program ------------------------------------- dear -------------- this is in reply to your request for a ruling of date on behalf of taxpayer regarding certain service requirements under taxpayer’s scholarship program the program requires participants to perform unpaid services for unrelated community service organizations in order to qualify for scholarships awarded by the program taxpayer has requested a ruling that scholarship funds awarded to participants do not constitute a payment for services within the meaning of sec_117 of the internal_revenue_code the code facts taxpayer is an organization exempt from tax under sec_501 of the code taxpayer operates the program whose purpose is to encourage academic performance community service and pursuit of a college education among middle and high school students students in grades through are eligible to participate in the program participants are chosen through nomination by unrelated partner agencies the program establishes minimum annual academic performance and community service requirements and students who meet these requirements are awarded college scholarship funds on an annual basis academic performance and community service requirements as well as scholarship award amounts increase with each grade level after grade nine participants may satisfy percent of the community service required by the program by volunteer work in any capacity of the participant’s choosing participants satisfy the plr-144205-12 remaining percent of the community service requirement by monthly participation in one of several public service projects organized by taxpayer taxpayer partners with various partner organizations in offering these public service projects the partner organizations are exempt from tax under sec_501 of the code and are not related to taxpayer by common_control or otherwise participants in these public service projects provide services to the partner organizations and not to taxpayer the partner organizations not taxpayer supervise participants in these projects the funds used for the program’s scholarship awards are pooled in a single account with specific amounts electronically credited to each participant as they earn scholarship awards the program disburses scholarship award funds only after participants have completed high school and enrolled in a post-secondary educational_institution participants notify the program of the institution they will be attending and the program distributes the funds directly to the institution as payment toward participants’ tuition scholarship funds are modest amounts and are generally absorbed by one year’s tuition the program never disburses scholarship funds directly to participants a participant has one year from the date of eligibility graduation from high school to use scholarship funds this time period is increased to four years if the participant joins the military after high school if the participant does not access the scholarship funds within this time period he or she forfeits the funds analysis the federal_income_tax treatment of qualified scholarships and fellowship grants is addressed in sec_117 of the code sec_117 provides that gross_income does not include any amount received as a qualified_scholarship by an individual who is a candidate_for_a_degree at an educational_organization described in sec_170 describing generally a school only qualified scholarships may be excluded from income a qualified_scholarship is defined as an amount expended for qualified_tuition_and_related_expenses sec_117 of the code implementing changes made by the tax_reform_act_of_1986 pub_l_no provides that the exclusion for qualified scholarships shall not apply to that portion of any amount received which represents payment for teaching research or other services by the student required as a condition for receiving the qualified_scholarship or fellowship regulations governing the includability of compensatory grants in income have been upheld by the supreme court of the united_states which has described excludable grants as relatively disinterested ‘no-strings' educational grants with no requirement of any substantial quid pro quo from the recipient 394_us_741 a scholarship or fellowship_grant represents payment for services when the grantor requires the recipient to perform services in return for the granting of the scholarship or fellowship a requirement that the recipient pursue studies research or other activities plr-144205-12 primarily for the benefit of the grantor is treated as a requirement to perform services a scholarship or fellowship_grant conditioned upon either past present or future services by the recipient or upon services that are subject_to the direction or supervision of the grantor represents payment for services under this section although scholarships that represent payment for services are not excludable under current law not all grants that are subject_to conditions or limitations represent payment for services determining whether a particular awards program makes compensatory payments within the contemplation of sec_117 of the code is an inherently factual matter requiring a consideration of the nature and extent of the impositions and of all other relevant facts and circumstances of the program our review of the program sponsored and funded by taxpayer indicates that scholarship funds awarded to participants do not constitute a payment for services within the meaning of sec_117 of the code the community service commitment imposed on participants briefly described above does not constitute the requirement of a substantial quid pro quo from the recipients on the contrary we find the grants to be relatively disinterested grants designed to accomplish public rather than any private or proprietary purposes of taxpayer the program disburses scholarship awards only after participants have completed high school and enrolled in a post-secondary educational_institution additionally the program does not disburse scholarship funds directly to participants and there is no temporal or proximate relationship between the participant’s community service and the program’s disbursement of funds participants can fulfill percent of their service commitment through nearly any volunteer position of their choosing furthermore while the program limits the options for the other percent of the required service commitment the limited options consist of projects performed for the benefit of and supervised by organizations completely unrelated to taxpayer the program does not require participants to work for or as directed by taxpayer and the participants’ services do not inure in an impermissible manner to the benefit of taxpayer the community service commitment is in this case a de_minimis limitation designed to assure that grantees perform services to meet social and educational needs the very charitable purposes for which the program was established any benefit inuring to taxpayer appears remote insubstantial and inconsequential for purposes of sec_117 we note that the program’s service commitment is substantially different from that imposed on participants in programs of the type considered in revrul_76_183 1976_1_cb_43 where grant recipients are required to perform services in a manner determined by the grantor also we have determined that the program is distinguishable from the situations considered in rev ruls 1973_1_cb_56 and 1977_1_cb_355 where grant recipients were expected to perform services in a specific location determined by the grantor and in revrul_76_122 1976_1_cb_42 where grant recipients were expected to accept employment in offices of the grantor plr-144205-12 in the case of taxpayer’s program participants choose the location and manner of services to perform from several options in addition for all service options available to participants unrelated agencies not taxpayer determine what services are performed and direct and supervise participants in performing them finally upon completion of the program there is no requirement or expectation that participants will accept employment with taxpayer or any other employer based on the information presented and representations furnished and assuming taxpayer conducts the program as proposed we have determined that scholarship funds awarded to participants do not constitute a payment for services within the meaning of sec_117 of the code this ruling applies narrowly to the status of program’s service requirements under sec_117 and is contingent on the timing and method of disbursing scholarship funds described herein it does not address whether scholarships awarded under the program are qualified scholarships under sec_117 or whether recipients of program’s scholarships may exclude awarded scholarship funds from income under sec_117 this letter_ruling is based on the facts and representations provided and is limited to the matters specifically addressed no opinion is expressed as to the tax treatment of the transactions considered herein under the provisions of any other sections of the code or regulations which may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from such transactions which are not specifically addressed herein this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant sincerely neil d shepherd senior counsel employment_tax branch office of the division counsel associate chief_counsel
